  Case 1:20-cv-08958-NLH Document 5 Filed 09/09/20 Page 1 of 2 PageID: 49



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ADRIAN HERRERA-PERALTA,        :
                               :
          Petitioner,          :    Civ. No. 20-8958 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
WARDEN DAVID ORTIZ,            :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Adrian Herrera-Peralta
69439-066
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Adrian Herrera-Peralta has filed a petition for

writ of habeas corpus under 28 U.S.C. § 2241.         See ECF No. 1.

On August 12, 2020, the Court administratively terminated the

petition as Petitioner did not pay the $5.00 filing fee or

submit an in forma pauperis application.        ECF No. 3.

     The Court is in receipt of a letter from Petitioner wherein

he asserts that he asked the Bureau of Prisons to send the $5.00

filing fee to the Clerk.     ECF No. 4.     He attached a signed

request for withdrawal from his inmate account.          Id. at 4.
  Case 1:20-cv-08958-NLH Document 5 Filed 09/09/20 Page 2 of 2 PageID: 50



     The Court has consulted with the Finance Department and

confirmed that the Clerk’s Office has not receive the filing fee

as of September 9, 2020.     The Court will therefore ask the

Clerk’s Office to send Petitioner another application to proceed

in forma pauperis.    Any dispute over the purported failure to

forward the filing fee to the Clerk’s Office should be addressed

via internal prison remedies.

     An appropriate Order will be entered.



Dated: September 9, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
